DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Derek Stettner (Reg. 37945) in a telephone interview on 01/25/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 10/22/2020):

Claim Amendments:

1. (Currently Amended) A radio module (RM) for a radio terminal (T), the radio module (RM) comprising: 
a transmitter (Tx) is configured to 
encapsulate a received first type MAC PDU into a first type PHY PDU, to map the first type PHY PDU to be transmitted on at least one first subcarrier and to subsequently up-convert to a first radio frequency higher than the at least one first subcarrier and
transmit data within a time period either on a first radio channel (RCH1) of a first radio communications network according to a first operating mode or on a second radio channel (RCH2) of a second radio communications network according to a second operating mode; and 


2. (Currently Amended) The radio module (RM) according to claim 1, 

wherein the transmitter (Tx) is configured to encapsulate a received second type MAC PDU into a second type PHY PDU, to map the second type PHY PDU to be transmitted on at least one second subcarrier and to subsequently up-convert to a second radio frequency higher than the at least one second subcarrier.

5. (Currently Amended) The radio module (RM) according to claim 1, wherein the radio module (RM) comprises: a receiver (Rx) configured to receive at least one grant (g1; g2) to transmit data via the first or second radio channel (RCH1; RCH2 

11. (Currently Amended) A method to operate a radio module (RM), the method comprising: 
encapsulating a received first type MAC PDU into a first type PHY PDU, to map the first type PHY PDU to be transmitted on at least one first subcarrier and to subsequently up-convert to a first radio frequency higher than the at least one first subcarrier;
transmitting data within a time period either on a first radio channel (RCH1) of a first radio communications network according to a first operating mode or on a second radio channel (RCH2) of a second radio communications network according to a second operating mode; and 
scheduling a selection of one of the operating modes of a 
wherein the selection comprises switching of at least one parameter of the transmitter (Tx) according to the selected operating mode.

12. (Currently Amended) A radio terminal (T) for at least two radio communication networks, 
wherein the radio terminal (T) comprises a transmitter (Tx) configured to 
encapsulate a received first type MAC PDU into a first type PHY PDU, to map the first type PHY PDU to be transmitted on at least one first subcarrier and to subsequently up-convert to a first radio frequency higher than the at least one first subcarrier and 
transmit data within a time period either on a first radio channel (RCH1) of a first radio communications network according to a first operating mode or on a second radio channel (RCH2) of a second radio communications network according to a second operating mode; and 
a controller (CTRL) configured to schedule a selection of one of the operating modes of the transmitter (Tx), wherein the selection comprises switching of at least one parameter of the transmitter (Tx) according to the selected operating mode.

13. (Currently Amended) The radio terminal (T) according to claim 12, 
wherein the radio terminal (T) comprises at least one processor, at least one memory with computer program code, and at least one antenna, the computer program code being configured to interact with the at least one processor, the at least one antenna, and the at least one radio module (RM) to cause the radio terminal (T) to 
determine a
determine a

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:

A radio module (RM) for a radio terminal (T), the radio module (RM) comprising: 
a transmitter (Tx) is configured to 
encapsulate a received first type MAC PDU into a first type PHY PDU, to map the first type PHY PDU to be transmitted on at least one first subcarrier and to subsequently up-convert to a first radio frequency higher than the at least one first subcarrier and
transmit data within a time period either on a first radio channel (RCH1) of a first radio communications network according to a first operating mode or on a second radio channel (RCH2) of a second radio communications network according to a second operating mode; and 
a controller (CTRL) configured to schedule a selection of one of the operating modes of the transmitter (Tx), wherein the selection comprises switching of at least one parameter of the transmitter (Tx) according to the selected operating mode.

Regarding claims 11 and 12, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-10 and 13, these claims depend from claims 1 and 12, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.


/HARRY H KIM/           Primary Examiner, Art Unit 2411